Citation Nr: 1745721	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-31 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether N.G.M. (the grandchild of Appellant and Veteran) may be recognized as the child of a veteran for purposes of establishing entitlement to dependency benefits prior to December 1, 2014. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Appellant is the surviving spouse of a Veteran who served on active duty from December 1967 to December 1997.  He died in November 2014.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2009 administrative determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This claim was previously before the Board in July 2015 when it was dismissed as moot by virtue of the Veteran's death.  The Board indicated, however, that such dismissal did not affect the right of an eligible person to file a request to be substituted as the Veteran.  Subsequently, in August 2017, the Agency of Original Jurisdiction (AOJ) determined that the Appellant met the basic eligibility for substitution as the spouse of the Veteran.  As such, the AOJ reactivated the appeal and returned the case to the Board.  Accordingly, this matter is properly before the Board again. 

The Board notes that in September 2015, during the course of the appeal, the AOJ issued an administrative determination and awarded a dependency allowance for N.G.M. as of December 1, 2014.  See September 2015 Notification letter.  Such determination recognized N.G.M. as the minor child of the Appellant and was based on a final decree dated March 6, 2015, granting Appellant the adoption of N.G.M.  Accordingly, consideration herein is limited to the period prior to December 1, 2014.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

For the period prior to December 1, 2014, N.G.M. was the grandchild of the Veteran; however, neither the Veteran nor the Appellant adopted N.G.M. 
CONCLUSION OF LAW

For the period prior to December 1, 2014, the legal criteria for entitlement to dependency status for N.G.M. as the child of a veteran are not met.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. § 3.57 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to matters of pure statutory interpretation, such as in this case regarding the dependency status of N.G.M.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Consequently, the Board is not required to address the AOJ's efforts to comply with the VCAA.  

Merits

The Appellant seeks to establish dependency status for N.G.M. as the child of the Veteran prior to December 1, 2014.  After a thorough review of the record, the Board finds that dependency status for N.G.M. for the period prior to December 1, 2014 is not warranted. 

Under VA law, the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a)(1).

In the case at hand, it is clear that N.G.M., as the granddaughter of the Veteran and Appellant, is not a legitimate child or stepchild of the Veteran.  Accordingly, for the purposes of establishing dependency status, the Board's consideration is limited to whether N.G.M. is the legally adopted child of the Veteran.

In that regard, the term "adopted child" means a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  The term includes, as of the date of death of a veteran, such a child who: (1) was living in the veteran's household at the time of the veteran's death, and (2) was adopted by the veteran's spouse under a decree issued within 2 years after August 25, 1959, or the veteran's death whichever is later, and (3) was not receiving from an individual other than the veteran or the veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support.  38 C.F.R. § 3.57(c).

For the period prior to December 1, 2014, the record does not show that the Veteran and/or Appellant adopted N.G.M. pursuant to the criteria under 38 C.F.R. § 3.57(c).  Correspondingly, the Veteran asserted twice that N.G.M. was not his adopted child.  See February and July 2010 Correspondence.  As previously indicated and further emphasized by the Board, the adoption of N.G.M. did not take place until after December 1, 2014.  See March 2015 Declaration of Status of Dependents.   Accordingly, prior to December 1, 2014, N.G.M. cannot be considered a child of the Veteran and dependency status is not warranted. 

The Board acknowledges the Veteran's statements that the claim is specifically regarding the legal guardianship and not the adoption of N.G.M. See July 2010 Correspondence.  However, the Board emphasizes that such guardianship does not meet the criteria for VA benefits, which requires a final adoption decree.  Thus, although a November 17, 2000 court order granted the Veteran and Appellant permanent legal custody, this document is not legally sufficient to establish the adoption of N.G.M. for purposes of entitlement to dependency benefits.  See 38 C.F.R. § 3.57.  Similarly, in September 2017 written argument, the Appellant's representative noted that the Veteran had previously reiterated that Department of Defense (DoD) and Internal Revenue Service (IRS) had recognized N.G.M. as the Veteran's dependent, and submitted documents to support that contention.  It was intimated that because these federal agencies had recognized N.G.M. as the Veteran's dependent, VA should recognize her as the Veteran's child as well.  However, the Board is not bound by those determinations but rather is bound by VA's own laws and regulations.  Accordingly, this claim must be denied as a matter of law.  








(CONTINUED ON NEXT PAGE)

ORDER

Prior to December 1, 2014, N.G.M. is not entitled to recognition as the Veteran's child for the purposes of establishing entitlement to dependency benefits and this claim is denied.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


